Citation Nr: 1504288	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  13-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1963 to April 1967 and prior periods of active duty for training (ACDUTRA) with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The Veteran had also initiated an appeal of a denial of service connection for sinusitis, but he limited his appeal to the issues of service connection for bilateral hearing loss, tinnitus, and renal cell carcinoma in his January 2013 substantive appeal.  In October 2014, a videoconference hearing was held before the undersigned; a transcript is of record.  

The issues of service connection for bilateral hearing loss and renal cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes tinnitus resulted from his ACDUTRA and has persisted.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred during ACDUTRA.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he incurred the disability on appeal as a result of in-service incident during his ACDUTRA.  Service connection may be granted for a disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during inactive duty training (INACDUTRA).  See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.  Service connection is not legally merited when the disability results from a disease process during INACDUTRA.  See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. § 101(22) and 38 C.F.R. § 3.6(c). 

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran reported experiencing tinnitus during a March 2012 VA audiological evaluation.  He is competent to report that he experiences tinnitus, as well as the frequency and severity.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A current disability is therefore established.  The remaining question is whether the current tinnitus is related to his service.  

The Veteran's Army National Guard service records show he had multiple periods of ACDUTRA: June 9, 1962 to June 23, 1962; September 1962 to March 1963; June 1, 1963 to June 4, 1963; and June 5, 1963 to June 15, 1963.  Between November 1962 and March 1963, he was stationed at Fort Knox, Kentucky.  His military occupational specialty (MOS) was armor crewman.  As such, the Veteran's statements regarding acoustic trauma during ACDUTRA are accepted.  An October 2011 RO memorandum made a formal finding that the Veteran's Army National Guard service treatment records were unavailable.  

In his July 2011 claim, the Veteran asserted exposure to acoustic trauma while training with tanks at Fort Knox during ACDUTRA caused his tinnitus.  He did not specify the tinnitus began in service, but noted he had experienced it for a number of years.  

A July 2011 private treatment note indicates the Veteran reported experiencing tinnitus, but the note is ambiguous as to the reported date of onset.  It is not clear from the physician's note whether the Veteran reported his tinnitus began during the previous winter or whether he reported his left ear tinnitus had increased in severity during the previous winter.  

As noted, the Veteran reported experiencing tinnitus during the March 2012 VA audiological evaluation.  He indicated it began during his National Guard service, between 1962 and 1963.  The examiner opined the tinnitus was less likely than not caused by or a result of military noise exposure, reasoning that the Veteran's hearing was normal throughout active duty service.  

In a February 2013 statement, the Veteran's private physician, the same who treated him in July 2011, noted the Veteran reported his tinnitus began after being exposed to the noise of tank fire in service.  

At the October 2014 Board hearing, the Veteran testified his tinnitus began during his National Guard service, specifically during the six months he was stationed at Fort Knox, and has persisted since.  

One method of substantiating a claim of service connection for a disability is by showing that it had its onset in service, and has persisted since.  Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset during ACDUTRA between September 1962 and March 1963, and continuity since are found to be credible.  While the private physician's July 2011 treatment note is ambiguous as to the onset date, the Veteran consistently reported his tinnitus began during his ACDUTRA in written statements, to the March 2012 VA examiner, and during the October 2014 Board hearing.  Furthermore, the private physician later noted the Veteran reported his tinnitus began after being exposed to the noise tank fire in service and did not find such history was inconsistent with his prior reports.  The evidence in this case is not entirely clear on every element; however, the Board finds that the evidence is at least in equipoise.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for tinnitus is granted.  



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issues of service connection for bilateral hearing loss and renal cell carcinoma.

The Veteran underwent a VA audiological examination in March 2012.  The examiner diagnosed bilateral hearing loss.  She opined his hearing loss was not related to service because his hearing was within normal limits bilaterally throughout his active duty service, even though he reported experiencing hearing loss on his February 1967 report of medical history.  However, service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The March 2012 opinion must be viewed as inadequate because it did not address the possibility of delayed onset hearing loss.  Id.  As such, a new VA examination is needed.

The Veteran also seeks service connection for renal cell carcinoma and contends it resulted from his exposure to Agent Orange when he was stationed at the Nakhon Phanom Royal Thai Air Forces Base during service.  A presumption of exposure to herbicides is applied to veterans who served in Vietnam during the Vietnam Era; such a broad presumption does not exist under VA regulations for veterans stationed in Thailand during the Vietnam era.  38 C.F.R. § 3.307(a)(6).  Nevertheless, herbicide exposure is conceded when a veteran served at certain Royal Thai Air Force Bases, including the Nakhon Phanom air base, during the Vietnam era and credible evidence shows they served near the air base perimeter.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.  

The Veteran's service treatment records show he served at the Nakhon Phanom air base.  His DD Form 214 shows he had almost a year of overseas service.  In a statement received in August 2011, the Veteran asserted he lived in a "hooch" on the perimeter of the Nakhon Phanom air base between April 1966 and April 1967.  At the October 2014 Board hearing, he testified that he worked in a personnel office that was on the base perimeter and lived in a "hooch" that was also on the perimeter.  He reported observing the jungle being cleared of vegetation.  

The Veteran's personnel records show he served at the Nakhon Phanom air base during the Vietnam Era.  He is competent to testify her worked and lived near the perimeter of the Nakhon Phanom air base while he was stationed there, and the Board finds no reason to question his credibility.  Upon review, the Board finds the credible evidence supports conceding exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.  

Private treatment records show the Veteran was diagnosed with renal cell carcinoma in September 2007.  Renal cell carcinoma is not included on the list of diseases associated with herbicide exposure for purposes of a presumption for service connection.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.  However, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the U.S. Court of Appeals for Veterans Claims (Court) has specifically held that the provisions set forth in Combee, which concerned exposure to radiation, are nonetheless equally applicable in cases involving Agent Orange exposure.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In a letter received in February 2013, a private physician noted Agent Orange exposure "has been implicated in renal cell carcinoma formation."  He did not cite support for this assertion or provide an etiology opinion for the Veteran's renal cell carcinoma.  In April 2013, the Veteran submitted an article, "Agent Orange Linked to Renal Cancer," that indicated a study performed by VA researchers found Agent Orange exposure could be linked with renal cancers.  Given the conceded exposure to herbicides in service and medical evidence linking such exposure to renal cell carcinoma, the Board finds that the low threshold standard (as to when an examination to secure a nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met.  As such, a VA examination is needed.  

A July 2011 inquiry indicated the Veteran received Social Security Administration (SSA) disability benefits.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from SSA copies of their decision awarding the Veteran SSA disability benefits and the record upon which the award was based, to include the underlying medical records.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

2.  After completing directive (1), the AOJ should schedule the Veteran for a VA audiological evaluation to determine the nature, extent and etiology of his bilateral hearing loss.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is related to service, to include his conceded exposure to acoustic trauma during ACDUTRA? It is requested that the rationale for this opinion include some discussion regarding whether the Veteran's audiometric studies in service show a significant puretone threshold shift therein and whether the Veteran experienced delayed onset hearing loss.

Detailed reasons for all opinions should be provided.

3.  After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate clinician to determine the nature, extent and etiology of his renal cell carcinoma.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's renal cell carcinoma is related to service, to include his conceded presumed exposure to herbicides therein?  

Detailed reasons for all opinions should be provided.

4.  After undertaking any other development deemed appropriate, the AOJ should then review the entire record and readjudicate the issues of service connection for bilateral hearing loss and renal cell carcinoma.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


